Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 35 USC 103 Rejection:  Applicant argues that Masaya and Takura fail to teach the amended claims 1, 8 & 15 of the subject matter of “an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities occurring in a passenger of the host vehicle based on a change in acceleration due to the autonomous driving of the host vehicle”; and no motivation to combine.  Examiner disagrees the Applicant’s argument.
 Examiner’s response:  

The claim features are clearly shown by Masaya and Takura, and reason for expecting the success of combination, and in response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and the secondary references.  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  
Thus, the cited references (Masaya and Takura) are still meet the amended claimed subject matter.  Thus, the rejection still remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya (JP 2017-071369) in view of Takuya (JP2007141223).
With regard to claim 1, Masaya discloses an apparatus for controlling autonomous driving (an autonomous control ECU 26, see at least the overview section), comprising: 
a travel detection unit configured to detect travel environment and travel conditions of a host vehicle that is in an autonomous driving state (an external sensor 14 detects external situation which is the peripheral information of the vehicle, internal sensor 18 detects the vehicle situation such as running state, acceleration, wheel speed, see at least [0014]-[0016]+); 
an autonomous-driving control unit configured to control the autonomous driving of the host vehicle based on the travel environment and the travel conditions detected by the travel detection unit (automatic operation control ECU 26 controls the operation of actuator 34, auxiliary device 36, a brake light 38, and etc.,, see at least [0019]-[0020]+), and predict physical abnormalities occurring in a passenger of the Vehicle’s ECU 26 predicts the vehicle’s swinging based on the driving plan generated based on the vehicle periphery information and the vehicle state which causes the vehicle sickness, see at least [0031]-[0033]+; and 
an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities occurring in a passenger of the host vehicle based on the change in acceleration due to the autonomous driving of the host vehicle (HMI 28 generates a driving plan and regenerates the driving plan to suppress the vehicle’s motion sickness, see at least [0032]-[0035]+), 
Masaya fails to teach providing the generated vehicle operation contents for the passenger.  
Takura discloses a support system 1 which is mounted on an automobile, assists the driver by supporting driving or supporting an operation (see at least [0020].  The system comprises detection units, communication unit, audio output, display control unit (see at least [0021]+).  The display unit provided the generated vehicle operation contents for the driver or operator (an operation control unit 18 generates the traveling state information or the driving state information and displays information to the operator, see at least [0031]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including displaying the generated vehicle operations for the operator as taught by Takura for safety driving.


detecting, by a travel detection unit, travel environment and travel conditions of a host vehicle that is in an autonomous driving state (an external sensor 14 detects external situation which is the peripheral information of the vehicle, internal sensor 18 detects the vehicle situation such as running state, acceleration, wheel speed, see at least [0014]-[0016]+);
controlling autonomous driving of the host vehicle based on the travel environment and the travel conditions detected by the travel detection unit (automatic operation control ECU 26 controls the operation of actuator 34, auxiliary device 36, a brake light 38, and etc.,, see at least [0019]-[0020]+), and predicting physical abnormalities occurring in a passenger of the host vehicle based on a change in acceleration due to the autonomous driving of the host vehicle, by an autonomous-driving control unit (the Vehicle’s ECU 26 predicts the vehicle’s swinging based on the driving plan generated based on the vehicle periphery information and the vehicle state which causes the vehicle sickness, see at least [0031]-[0033]+);Page 3 EAST\184566244.1Application No. 16/447,698 Office Action dated August 11, 2021 
generating, by an interface control unit, vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities occurring in a passenger of the host vehicle based on the change in acceleration due to the autonomous driving of the host vehicle (HMI 28 generates a driving plan and regenerates the driving plan to suppress the vehicle’s motion sickness, see at least [0032]-[0035]+).
Masaya fails to teach providing the generated vehicle operation contents for the passenger.  
an operation control unit 18 generates the traveling state information or the driving state information and displays information to the operator, see at least [0031]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including displaying the generated vehicle operations for the operator as taught by Takura for safety driving.

With regard to claim 15, Masaya discloses an apparatus for controlling autonomous driving (an autonomous control ECU 26, see at least the overview section), comprising: 
a travel detection unit configured to detect travel environment and travel conditions of a host vehicle that is in an autonomous driving state (an external sensor 14 detects external situation which is the peripheral information of the vehicle, internal sensor 18 detects the vehicle situation such as running state, acceleration, wheel speed, see at least [0014]-[0016]+);  
an autonomous-driving control unit configured to control the autonomous driving of the host vehicle based on the travel environment and the travel conditions detected by the travel detection unit (automatic operation control ECU 26 controls the operation of actuator 34, auxiliary device 36, a brake light 38, and etc.,, see at least [0019]-[0020]+), and predict physical abnormalities occurring in a passenger of the host vehicle based on a change in acceleration due to the autonomous driving of the host vehicle (the Vehicle’s ECU 26 predicts the vehicle’s swinging based on the driving plan generated based on the vehicle periphery information and the vehicle state which causes the vehicle sickness, see at least [0031]-[0033]+);
an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities occurring in a passenger of the host vehicle based on the change in acceleration due to the autonomous driving of the host vehicle (HMI 28 generates a driving plan and regenerates the driving plan to suppress the vehicle’s motion sickness, see at least [0032]-[0035]+);
wherein the interface control unit acoustically provides the vehicle operation contents for the passenger or provides no vehicle operation contents for the passenger, according to a passenger's selection (notifies an occupant of the target route by displaying on the display and audio output of the speaker, see at least [0018]+).

Masaya fails to teach providing the generated vehicle operation contents for the passenger.  
Takura discloses a support system 1 which is mounted on an automobile, assists the driver by supporting driving or supporting an operation (see at least [0020].  The system comprises detection units, communication unit, audio output, display control unit (see at least [0021]+).  The display unit provided the generated vehicle operation contents for the driver or operator (an operation control unit 18 generates the traveling state information or the driving state information and displays information to the operator, see at least [0031]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including displaying the generated vehicle operations for the operator as taught by Takura for safety driving.

With regard to claims 2 & 9, Masaya teaches that the autonomous-driving control unit predicts the physical abnormalities occurring in the passenger based on a change in acceleration of the host vehicle, caused by one or more of a steering operation, a braking operation and an accelerating operation in an autonomous driving process of the host vehicle (the relationships between the influence of the vertical acceleration and the period, the system found that motion sickness is likely to occur with respect to oscillation of a period, see at least [0030], data relates to acceleration/deceleration speed set, target steering torque set, and etc., see at least [0027]-[0028]+).  

With regard to claims 3 & 10, Masaya teaches that the interface control unit receives information about one or more of the steering operation, the braking operation and the accelerating operation from the autonomous-driving control unit, and then generates the vehicle Page 2 EAST\184566244.1Application No. 16/447,698 Office Action dated August 11, 2021 operation contents reflecting one or more of an operation target, an operation amount, and operation timing based on the received information (in automatic-operation controls ECU26, they are the actuator 34 and the auxiliary equipment 36, a brake light 38 and an HMI 28 are connected, see at least [0018]-[0022]).  

With regard to claims 4 & 11, Takura further teaches that: 
a passenger detection unit configured to detect a state of the passenger (detects face direction of the driver, see at least [0031]), 
wherein the interface control unit displays the vehicle operation contents at a location corresponding to a passenger's gazing direction determined based on the passenger's state detected by the passenger detection unit (a direction to be a target when the face of the driver faces during driving, see at least [0032]) .  

With regard to claims 5 & 12, Takura teaches that the interface control unit displays both the vehicle operation contents and an autonomous travel trajectory of the host vehicle at the location corresponding to the passenger's gazing direction (see at least [0032]).  

With regard to claims 6 & 13, Takura teaches that when it is determined that the passenger's state detected by the passenger detection unit is a state where it is impossible to visually recognize the vehicle operation contents, the interface control unit gives the passenger option information that causes the passenger to select a method of providing the vehicle operation contents (see at least [0021]-[0025]+).  



Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KIYOSHI (WO2009148188A1) discloses a system for automatic evaluation of
driving behavior (see the abstract).  The system outputs the generated vehicle operation contents for the driver or operator (operation analysis results are displayed, see at least [0089]-[0093]+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662